TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED SEPTEMBER 7, 2016



                                       NO. 03-15-00509-CV


                    Alphonso Crutch Life Support Center, Inc., Appellant

                                                  v.

   Mike Morath, Commissioner of Education in his Official Capacity; and John Doe and
                   Jane Doe, in their Official Capacities, Appellees




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
           VACATED AND DISMISSED FOR WANT OF JURISDICTION --
                     OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on July 10, 2015. Having reviewed

the record, it appears that this cause is moot. Therefore, the Court vacates the district court’s

judgment and dismisses the case for want of jurisdiction. The appellant shall pay all costs

relating to this appeal, both in this Court and in the court below.